DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 2-6, 8-15 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the second absorption peak is located next to the first absorption peak, wherein a peak of an emission spectrum of the exciplex has a longer wavelength than the second absorption peak, and wherein a difference between an energy value of the peak of the emission spectrum and an energy value of the first absorption peak is 0.2 eV or less”, with combination of remaining features, as recited in claim 2.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the second absorption peak is located next to the first absorption peak, wherein a peak of an emission spectrum of the exciplex is closer to the first absorption peak than the second absorption peak, and wherein a difference between an energy as recited in claim 11.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first absorption peak is a peak of an absorption band having the longest wavelength in the absorption spectrum of the phosphorescent compound, wherein the second absorption peak is a peak of an absorption band having a shorter wavelength than the first absorption peak in the absorption spectrum, wherein the second absorption peak is located next to the first absorption peak, and wherein a peak of an emission spectrum of the exciplex is closer to the first absorption peak than the second absorption peak”, with combination of remaining features, as recited in claim 20.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the second absorption peak is a peak of an absorption band having a shorter wavelength than the first absorption peak in the absorption spectrum, wherein the second absorption peak is located next to the first absorption peak, wherein a peak of an emission spectrum of the exciplex has a longer wavelength than the second absorption peak, and wherein a difference between an energy value of the peak of the emission spectrum and an energy value of the first absorption peak is 0.2 eV or less”, with combination of remaining features, as recited in claim 23.


Nomura et al (US 2009/0160323 A1) discloses the EL layer, a hole-injecting layer containing a substance having a high hole-injecting property, a hole-transporting layer containing a substance having a high hole-transporting property, a light-emitting layer containing a light-emitting substance, an electron-transporting layer containing a substance having a high electron-transporting property, an electron-injecting layer containing a substance having a high electron-injecting property (Fig [1-2], Para [0140]).

However, Nomura fails to disclose would not have rendered obvious the above-quoted features recited in claims 2, 11, 20 and 23.

Claims 3-6, 8-10, 12-15, 17-19, 21-22 and 24-26 are allowed as those inherit the allowable subject matter from clams 2, 11, 20 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898